Citation Nr: 1328398	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for numbness in the 
extremities, including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active duty from April 1988 to April 1992. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran testified in support of this claim during a 
videoconference hearing held before the undersigned Veterans 
Law Judge in August 2006.  The Board last remanded the claim 
in August 2012. 

VA's computerized claims processing system (Virtual VA) 
includes no additional pertinent documents for consideration 
in support of this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The medical evidence remains not adequately developed for 
appellate review, and the claim is REMANDED for the 
following action:

1.  Obtain an addendum from the VA 
examiner who evaluated the numbness in 
the Veteran's extremities in August 
2101.  Ask that examiner to do the 
following:

a.  Review her August 2001 
opinion, paying particular 
attention to the evidence she 
cited on page 4 and her 
conclusion that the tingling 
and numbness in the Veteran's 
extremities neither arose in 
service, nor manifested to a 
compensable degree after the 
last date of service.   

b.  Advise the examiner that 
the Veteran had service in the 
Southwest Asia theater of 
operations (Persian Gulf); and 
the fact that no medical 
professional has attributed 
the numbness in the Veteran's 
extremities to a known 
diagnosis, elaborate on your 
prior opinion by indicating 
whether the numbness and 
tingling MAY BE CHARACTERIZED 
AS SIGNS OR SYMPTOMS OF AN 
UNDIAGNOSED ILLNESS OR A 
MEDICALLY UNEXPLAINED 
MULTISYMPTOM ILLNESS DEFINED 
BY A CLUSTER OF NEUROLOGICAL 
SIGNS AND/OR SYMPTOMS.   

c.  Base this opinion on all 
of the evidence of record, 
including not only that which 
was cited in August 2012, but 
also the Veteran's August 2006 
testimony (numbness began in 
1995), and the history she 
reported on VA examination in 
February 2012 (numbness began 
in 1991, 1992 or during the 
year after discharge).  

As numbness is lay observable, 
assume the Veteran's reports 
in this regard are competent.  
If the reports are found not 
credible based on the medical 
evidence in the claims file, 
indicate this in writing in 
the record and provide 
rationale, including reference 
to the medical evidence, for 
such a finding.

IN ALL OPINIONS, INCLUDING 
THAT WHICH WAS EXPRESSED IN 
AUGUST 2012, THE EXAMINER MUST 
PROVIDE A FULLY REASONED 
EXPLANATION FOR HER RESPONSES, 
INCLUDING BOTH THE FACTUAL AND 
MEDICAL BASES FOR THE 
CONCLUSIONS REACHED. 

2.  Review the addendum to ensure that 
it is responsive to, and in compliance 
with, the directives of this remand, and 
if not, return them to the examiner for 
correction.

3.  After completion of the above and 
any other development deemed necessary, 
the RO should review and readjudicate 
the claim on appeal.  If this action 
does not resolve this claim to the 
Veteran's satisfaction, the RO must 
provide the Veteran and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


